Case 2:18-cv-01481-DDP-JEM Document 247-3 Filed 09/30/19 Page 1 of 43 Page ID
                                 #:14073




                  EXHIBIT B
Case 2:18-cv-01481-DDP-JEM Document 247-3 Filed 09/30/19 Page 2 of 43 Page ID
                                 #:14074



                                   EXHIBIT B

              Dropbox’s Objections to Ironhawk’s Trial Exhibits

  Ex. No.             DESCRIPTION                         OBJECTIONS

 7          Document titled, Copy Decisions        Lack of foundation, Relevance
            Summary                                (FRE 402), Unfair prejudice
            (Rowell Ex. 7)                         (FRE 403), Authentication
            Dropbox_0000000038-0000000054          (FRE 901)
 13         6/29/15 Project IGNITE Conference      Lack of foundation, Unfair
            Call Details and Key Discussion        prejudice (FRE 403),
            (Jay Ex. 13, B. Lightcap Ex. 31,       Authentication (FRE 901)
            Sheehan Ex. 57, Xuezhao Ex. 23)
            IRONHAWK-D_000049512
 14         June 2015 Project IGNITE Executive     Evidence not admissible by
            Summary (Jay Ex. 14, Houston Ex.       Ironhawk for any hearsay
            149, Xuezhao Ex. 24 same as B.         purpose (FRE 802), evidence
            Lightcap Ex. 32)                       is admissible by Dropbox as
            IRONHAWK-D_000045476-                  party admission (FRE 801);
            000045494                              see also FRE 105 (evidence
                                                   may be admitted for one party
                                                   or purpose but not another
                                                   party or purpose)
 15         6/29/15 M. Lippert email to D. Gomes Evidence not admissible by
            cc: J. Espinoza, G. Stucker re         Ironhawk for any hearsay
            Dropbox (Jay Ex. 15, B. Lightcap Ex. purpose (FRE 802), evidence
            33, Xuezhao Ex. 25)                    is admissible by Dropbox as
            IRONHAWK-D_000045475                   party admission (FRE 801);
                                                   see also FRE 105 (evidence
                                                   may be admitted for one party
                                                   or purpose but not another
                                                   party or purpose)
 18         Federal Subpoena to Testify at a       Relevance (FRE 402), Unfair
            Deposition in a Civil Action to Oliver prejudice, misleading the jury
            Jay (Jay Ex. 18)                       (FRE 403)
            3 pages
Case 2:18-cv-01481-DDP-JEM Document 247-3 Filed 09/30/19 Page 3 of 43 Page ID
                                 #:14075



 19        2/17/19 Declaration of Oliver Jay in     Relevance (FRE 402), Unfair
           Support of Third Parties' Opposition     prejudice, confusing the
           to Plaintiff Ironhawk Technologies,      issues, cumulative (FRE 403)
           Inc.'s Ex Parte Motion for an Order to
           Show Cause and Monetary Sanctions
           (Jay Ex. 19) 2 pages
 22        6/23/15 M. Lippert email to D. Gomes     Lack of foundation,
           cc: G. Stucker, J. Espinoza re           Authentication (FRE 901),
           Dropbox (B. Lightcap Ex. 30,             Hearsay (FRE 802)
           Sheehan Ex. 56, Xuezhao Ex. 22)
           IRONHAWK-D_000045359
 28        Federal Subpoena to Testify at a         Relevance (FRE 402), Unfair
           Deposition in a Civil Action to Lan      prejudice, misleading the jury
           Xuezhao (Xuezhao Ex. 28)                 (FRE 403)
           3 pages
 29        2/07/19 Declaration of Lan Xuezhao       Relevance (FRE 402), Unfair
           in Support of Third Parties'             prejudice, confusing the
           Opposition to Plaintiff Ironhawk         issues, cumulative (FRE 403)
           Technologies, Inc.'s Ex Parte Motion
           for an Order to Show Cause and
           Monetary Sanctions (Xuezhao Ex. 29)
           2 pages
 36        Printout of metadata entitled,           Lack of foundation, Unfair
           "DROPBOX_0000001459" (Lightcap           prejudice, cumulative (FRE
           Ex. 36, Sheehan Ex. 60) 1 page           403), Authentication (FRE
                                                    901), Hearsay (FRE 802)
 37        1/25/19 Federal Subpoena to Testify      Relevance (FRE 402), Unfair
           at a Deposition in a Civil Action to     prejudice, misleading the jury
           Brad Lightcap (Lightcap Ex. 37) 3        (FRE 403)
           pages
 38        2/07/19 Declaration of Brad Lightcap     Relevance (FRE 402), Unfair
           in Support of Third Parties'             prejudice, confusing the
           Opposition to Plaintiff Ironhawk         issues, cumulative (FRE 403)
           Technologies, Inc.'s Ex Parte Motion
           for an Order to Show Cause and
           Monetary Sanctions
           (B. Lighcap Ex. 38) 2 pages




                                        2
Case 2:18-cv-01481-DDP-JEM Document 247-3 Filed 09/30/19 Page 4 of 43 Page ID
                                 #:14076



 39        3/13/19 Plaintiff Ironhawk             Relevance (FRE 402), Unfair
           Technologies, Inc.'s Second Amended    prejudice, confusing the issues
           Notice of Deposition of Defendant      (FRE 403)
           Dropbox, Inc. (Sheehan Ex. 39) 6
           pages
 58        6/29/15 M. Lippert email to D. Gomes   Lack of foundation,
           cc: J. Espinoza, G. Stucker re         Authentication (FRE 901),
           Dropbox attaching Project IGNITE -     Hearsay (FRE 802)
           Reference Materials 6.29.2015.pdf
           (Sheehan Ex. 58)
 59        Spreadsheet (Sheehan Ex. 59)           Lack of foundation, Relevance
           15 pages                               (FRE 402), Unfair prejudice,
                                                  cumulative (FRE 403),
                                                  Authentication (FRE 901),
                                                  Hearsay (FRE 802)
 66        1/15/19 Google Search re SmartSync     Lack of foundation, Relevance
           (Sheehan Ex. 66)                       (FRE 402), Unfair prejudice
           IRONHAWK-D_000050603-                  (FRE 403), Authentication
           000050604                              (FRE 901)
 67        1/15/19 Google Search re Smart Sync    Lack of foundation, Relevance
           (Sheehan Ex. 67)                       (FRE 402), Unfair prejudice
           IRONHAWK-D_000050601-                  (FRE 403), Authentication
           000050602                              (FRE 901)
 69        Plaintiff Ironhawk Technologies,       Relevance (FRE 402), Unfair
           Inc.'s Second Amended Notice of        prejudice, misleading the jury
           Deposition of Defendant Dropbox,       (FRE 403)
           Inc. (Doyle, Ex. 69) 7 pages
 71        2018 Revenue by SKU Spreadsheet        Lack of foundation, Relevance
           (Doyle Ex. 71) 2 pages                 (FRE 402), Unfair prejudice,
                                                  confusing the issues (FRE
                                                  403), see also Dkt. 189-5,
                                                  Dropbox’s MIL No. 3 (seeking
                                                  exclusion for lack of relevance
                                                  and under Rule 403)
 72        3/11/19 ARR Definition and Policy      Lack of foundation,
           (Doyle Ex. 72)                         Authentication (FRE 901)
           DROPBOX_0000002886-
           0000002893


                                      3
Case 2:18-cv-01481-DDP-JEM Document 247-3 Filed 09/30/19 Page 5 of 43 Page ID
                                 #:14077



 73        1/31/17 - 12/31/18 Spreadsheet         Lack of foundation, Relevance
           (Doyle Ex. 73)                         (FRE 402), Unfair prejudice
           DROPBOX_0000001789                     (FRE 403), Authentication
                                                  (FRE 901), see also Dkt. 189-
                                                  5, Dropbox’s MIL No. 3
                                                  (seeking exclusion for lack of
                                                  relevance and under Rule 403)
 74        1/31/17 - 12/31/18 Spreadsheet         Lack of foundation, Relevance
           (Doyle Ex. 74)                         (FRE 402), Unfair prejudice
           DROPBOX_0000001790                     (FRE 403), Authentication
                                                  (FRE 901), see also Dkt. 189-
                                                  5, Dropbox’s MIL No. 3
                                                  (seeking exclusion for lack of
                                                  relevance and under Rule 403)
 75        12/31/15 - 12/31/18 Spreadsheet re     Lack of foundation, Relevance
           ARR - US only                          (FRE 402), Unfair prejudice ,
           (Doyle Ex. 75) 18 pages                cumulative (FRE 403),
                                                  Authentication (FRE 901), see
                                                  also Dkt. 189-5, Dropbox’s
                                                  MIL No. 3 (seeking exclusion
                                                  for lack of relevance and under
                                                  Rule 403)
 78        Spreadsheet re Teams Retention Rates Lack of foundation, Relevance
           (Doyle Ex. 78) 8 pages                 (FRE 402), Unfair prejudice
                                                  (FRE 403), see also Dkt. 189-
                                                  5, Dropbox’s MIL No. 3
                                                  (seeking exclusion for lack of
                                                  relevance and under Rule 403)
 79        Chart re SmartSync                     Lack of foundation, Relevance
           (Doyle Ex. 79)                         (FRE 402), Unfair prejudice,
                                                  confusing the issues (FRE
                                                  403), Authentication (FRE
                                                  901)
 81        Ironhawk Smartsync Trademark           Lack of foundation,
           Principal Register dated Jan. 16, 2007 Authentication (FRE 901)
           (Han Ex. 81) 1 page




                                        4
Case 2:18-cv-01481-DDP-JEM Document 247-3 Filed 09/30/19 Page 6 of 43 Page ID
                                 #:14078



 82        Ninth Circuit Recitation re 15.18       Lack of foundation, Confusing
           Infringement-Likelihood of              the issues (FRE 403),
           Confusion-Factors-Sleekcraft Test       Authentication (FRE 901),
           (Han Ex. 82) 2 pages                    Improper instruction on law,
                                                   jury instructions will be given
                                                   by the Court
 85        3/14/19 Dropbox Blog announcing         Lack of foundation,
           project infinite "A Revolutionary new   Cumulative (FRE 403),
           way to access all your files", by       Authentication (FRE 901)
           Genevieve Sheehan
           (Han Ex. 85) 6 pages                  Inaccurate description. This
                                                 content was published on
                                                 April 26, 2016, not March 14,
                                                 2019.
 91        9/27/16 S. Vashee email to T.         Relevance (FRE 401);
           Jackson, A. Ferdowsi, P. Rowell re    Improper opinion testimony by
           FWD: Infinite naming - feedback       a lay witness (FRE 701);
           needed (Han Ex. 91)                   Lacks foundation; Unfair
           Dropbox_0000001541-0000001543         prejudice, confusing the
                                                 issues, misleading the jury
                                                 (FRE 403); Hearsay (FRE
                                                 802)
 107       3/14/19 Businesswire.com article re   Inaccurate description. This is
           "Dropbox Transforms Teamwork with a press release dated January
           New Products and Business Plans       30, 2017, not an article dated
                                                 March 14, 2019.
 135       9/26/16 P. Rowell email to S. Vashee Relevance (FRE 401);
           cc: S. Charlton, C. Whitehead re Drew Improper opinion testimony by
           naming email draft (Houston Ex. 135) a lay witness (FRE 701);
           Dropbox_0000001545-0000001548         Lacks foundation; Unfair
                                                 prejudice, confusing the
                                                 issues, misleading the jury
                                                 (FRE 403)
 138       2/28/19 Kevin Jeffrey Watt            Hearsay (FRE 802), Witness is
           Deposition Transcript p. 29, 78       testifying at trial. To the
                                                 extent this witness’s
                                                 deposition is being designated
                                                 as trial testimony, designations
                                                 and objections thereto are
                                                 handled separately.
                                        5
Case 2:18-cv-01481-DDP-JEM Document 247-3 Filed 09/30/19 Page 7 of 43 Page ID
                                 #:14079



 139       3/06/19 Patrick Rowell Deposition      Hearsay (FRE 802), Witness is
           Transcript p. 39, 96                   testifying at trial. To the
                                                  extent this witness’s
                                                  deposition is being designated
                                                  as trial testimony, designations
                                                  and objections thereto are
                                                  handled separately.
 146       Dropbox Spreadsheet                    Lack of foundation, Relevance
           (Houston Ex. 146) 10 pages             (FRE 402), Unfair prejudice,
                                                  cumulative (FRE 403),
                                                  Authentication (FRE 901),
                                                  Hearsay (FRE 802)
 147       Dropbox Spreadsheet                    Lack of foundation, Relevance
           (Houston Ex. 147) 1 page               (FRE 402), Unfair prejudice,
                                                  confusing the issues (FRE
                                                  403), Authentication (FRE
                                                  901), Hearsay (FRE 802), see
                                                  also Dkt. 189-5, Dropbox’s
                                                  MIL No. 3 (seeking exclusion
                                                  for lack of relevance and under
                                                  Rule 403)
 150       Federal Subpoena to Testify at a       Relevance (FRE 402), Unfair
           Deposition in a Civil Action           prejudice, misleading the jury
           (Watt Ex. 1) 3 pages                   (FRE 403)
 151       Plaintiff Ironhawk Technologies,       Relevance (FRE 402), Unfair
           Inc.'s Amended Notice of Deposition    prejudice, misleading the jury
           of Kevin Watt                          (FRE 403)
           (Watt Ex. 2) 3 pages
 158       Federal Subpoena to Testify at a       Relevance (FRE 402), Unfair
           Deposition in a Civil Action to CACI   prejudice, misleading the jury
           International, Inc.                    (FRE 403)
           (Testa-Indermill Ex. 1) 7 pages
 159       5/08/18 D. Downs email to S.           Relevance (FRE 402),
           Indermill re MAC Opportunity (Testa-   Cumulative (FRE 403)
           Indermill Ex. 2)
           CACI000108-000109




                                        6
Case 2:18-cv-01481-DDP-JEM Document 247-3 Filed 09/30/19 Page 8 of 43 Page ID
                                 #:14080



 162       2/21/19 D. Gomes email to J. Batt, S.    Relevance (FRE 402),
           Indermill cc: G. Rupinder re Ironhawk    Cumulative (FRE 403)
           Follow Up
           (Testa Indermill Ex. 5)
           CACI000103-000105
 163       Federal Subpoena to Testify at           Relevance (FRE 402), Unfair
           Deposition in a Civil Action to CACI     prejudice, misleading the jury
           International Inc.                       (FRE 403)
           (Testa Ex. 1 - Salesforce matter)
 164       Federal Subpoena to Produce              Relevance (FRE 402), Unfair
           Documents, Information or Objects or     prejudice, misleading the jury
           to Permit Inspection of Premises in a    (FRE 403)
           Civil Action
           (Testa Ex. 2 - Salesforce matter)
           IRONHAWK-D_000052034-
           000052040
 165       Ironhawk Technologies, Inc. v.           Cumulative, confusing the
           Salesforce.com, Inc. USDC, Central       issues, misleading the jury
           District, Western Division Complaint     (FRE 403), Hearsay (FRE
           for (1) Violation of the Lanham Act;     802)
           and (2) California Unfair Competition,
           Case No. 2:17- cv-8277
 166       Ironhawk - CACI Federal Group VAR        Relevance (FRE 402),
           Agreement (Testa Ex. 4 - Salesforce      Cumulative (FRE 403)
           matter)
           CACI-000352-000373/IRONHAWK-
           D_000052052-000052073
 168       1/19/17 S. Indermill email to D.         Relevance (FRE 402),
           Gomes re Ironhawk Data                   Cumulative (FRE 403),
           Compression (Testa Ex. 6 - Salesforce    Hearsay (FRE 802)
           matter)
           CACI-000597-000598/IRONHAWK-
           D_000052082-000052083
 169       2/10/17 D. Gomes email to S.             Relevance (FRE 402),
           Indermill cc: R. Gill re FW: Non-        Cumulative (FRE 403)
           Disclosure
           (Testa Ex. 7 - Salesforce matter)
           CACI-000226/IRONHAWK-
           D_000052084

                                        7
Case 2:18-cv-01481-DDP-JEM Document 247-3 Filed 09/30/19 Page 9 of 43 Page ID
                                 #:14081



 170       2/14/17 S. Indermill email to D.         Relevance (FRE 402),
           Gomes re AFCEA-W (Testa Ex. 8 -          Cumulative (FRE 403)
           Salesforce matter)
           CACI-000518/IRONHAWK-
           D_000052085
 173       3/19/17 D. Gomes email to P. Andre,      Relevance (FRE 402),
           D. Mirabal, W. Stash, R. Gill, S.        Cumulative (FRE 403)
           Indermill re Ironhawk Demo Software
           (Testa Ex. 11 - Salesforce matter)
           CACI-000392-000393/IRONHAWK-
           D_000052090-000052091
 174       4/19/17 D. Gomes email to S.             Relevance (FRE 402),
           Indermill re RFI response (Testa Ex.     Cumulative (FRE 403)
           12 - Salesforce matter)
           CACI-000603/IRONHAWK-
           D_000052092
 177       5/04/17 D.Gomes email to S.              Relevance (FRE 402),
           Indermill to FWD: re: Sending            Cumulative (FRE 403)
           Ubuntu Containers via SmartSync
           (Testa Ex. 15 - Salesforce matter)
           CACI-000387/IRONHAWK-
           D_000052095

 178       9/18/17 D. Gomes email to P. Andre       Relevance (FRE 402),
           cc R. Gill re TA and SSJ (Testa Ex. 16   Cumulative (FRE 403)
           - Salesforce matter)
           CACI-000102-000105/IRONHAWK-
           D_000052096-000052099
 179       11/09/17 D. Gomes email to S.            Relevance (FRE 402),
           Indermill re Data Replication Report     Cumulative (FRE 403)
           (Testa Ex. 17 - Salesforce matter)
           CACI-000001-000029/IRONHAWK-
           D_000052100-000052116
 180       11/13/17 S. Indermill email to D.        Relevance (FRE 402),
           Gomes re Edits for POC's (Testa Ex.      Cumulative (FRE 403)
           18 - Salesforce matter)
           CACI-000383-000384/IRONHAWK-
           D_000052117-000052118


                                        8
Case 2:18-cv-01481-DDP-JEM Document 247-3 Filed 09/30/19 Page 10 of 43 Page ID
                                 #:14082



  200      Federal Subpoena to Produce              Relevance (FRE 402), Unfair
           Documents, Information, or Objects       prejudice, misleading the jury
           or to Permit Inspection of Premises in   (FRE 403)
           a Civil Action to Bradley Hirou
           (B. Hirou Ex. 200) 6 pages
  201      3/18/19 Applied Control Concepts -       Lack of foundation,
           Home Page, About Us, Products,           Authentication (FRE 901),
           Services and Solutions, Website          Hearsay (802)
           Screenshots (B. Hirou Ex. 201) 9
           pages
  202      3/18/19 Printout of Bradley Hirou        Lack of foundation,
           LinkedIn profile (B. Hirou Ex. 202) 3    Authentication (FRE 901),
           pages                                    Hearsay (802)
  203      Ironhawk Stock Ownership Recap           Evidence not admissible by
           Post Split at 6/30/2012 (B. Hirou Ex.    Ironhawk for any hearsay
           203)                                     purpose (FRE 802), evidence
           IRONHAWK-D_000016461                     is admissible by Dropbox as
                                                    party admission (FRE 801);
                                                    see also FRE 105 (evidence
                                                    may be admitted for one party
                                                    or purpose but not another
                                                    party or purpose); Lack of
                                                    foundation; Authentication
                                                    (FRE 901)




                                        9
Case 2:18-cv-01481-DDP-JEM Document 247-3 Filed 09/30/19 Page 11 of 43 Page ID
                                 #:14083



  204      6/26/15 Calendar Invite re Ironhawk    Evidence not admissible by
           Internal Dropbox Pre Meeting (B.       Ironhawk for any hearsay
           Hirou Ex. 204)                         purpose (FRE 802), evidence
           IRONHAWK-D_000045373                   is admissible by Dropbox as
                                                  party admission (FRE 801);
                                                  see also FRE 105 (evidence
                                                  may be admitted for one party
                                                  or purpose but not another
                                                  party or purpose); Lack of
                                                  foundation; Authentication
                                                  (FRE 901); Unfair prejudice,
                                                  confusing the issues,
                                                  misleading the jury (FRE
                                                  403); Improper opinion
                                                  testimony by lay witness (FRE
                                                  701)
  205      6/24/15 J. Espinoza email to D.        Evidence not admissible by
           Gomes, M. Lippert cc: G. Stucker, R.   Ironhawk for any hearsay
           Gill, B. Hirou re Dropbox, Attaching   purpose (FRE 802), evidence
           Project IGNITE Dropbox 6.29.15         is admissible by Dropbox as
           Draft.pdf, Project IGNITE Reference    party admission (FRE 801);
           Materials 3.29.2015.pptx (B. Hirou     see also FRE 105 (evidence
           Ex. 205)                               may be admitted for one party
           IRONHAWK-D_000026172-                  or purpose but not another
           000026194                              party or purpose; Relevance
                                                  (FRE 401); Improper opinion
                                                  testimony by lay witness (FRE
                                                  701)
  206      6/29/15 Calendar Invite re Dropbox     Evidence not admissible by
           Post Mortem (B. Hirou Ex. 206)         Ironhawk for any hearsay
           IRONHAWK-D_000045502                   purpose (FRE 802), evidence
                                                  is admissible by Dropbox as
                                                  party admission (FRE 801);
                                                  see also FRE 105 (evidence
                                                  may be admitted for one party
                                                  or purpose but not another
                                                  party or purpose)




                                       10
Case 2:18-cv-01481-DDP-JEM Document 247-3 Filed 09/30/19 Page 12 of 43 Page ID
                                 #:14084



  207      Ironhawk Technologies, Inc.           Evidence not admissible by
           Commercial Price List (B. Hirou Ex.   Ironhawk for any hearsay
           207, Gomes Ex. 239)                   purpose (FRE 802), evidence
           IRONHAWK-D_000050568-                 is admissible by Dropbox as
           000050671                             party admission (FRE 801);
                                                 see also FRE 105 (evidence
                                                 may be admitted for one party
                                                 or purpose but not another
                                                 party or purpose); Misleading
                                                 the jury (FRE 403)
  208      2/20/12 D. Gomes email to B. Hirou    Evidence not admissible by
           re Format Reminder (B. Hirou Ex.      Ironhawk for any hearsay
           208)                                  purpose (FRE 802), evidence
           IRONHAWK-D_000013586                  is admissible by Dropbox as
                                                 party admission (FRE 801);
                                                 see also FRE 105 (evidence
                                                 may be admitted for one party
                                                 or purpose but not another
                                                 party or purpose; Misleading
                                                 the jury (FRE 403); Relevance
                                                 (FRE 401)
  209      5/02/13 D. Gomes email to B. Hirou    Evidence not admissible by
           re Updated Hirou Action Items (B.     Ironhawk for any hearsay
           Hirou Ex. 209)                        purpose (FRE 802), evidence
           IRONHAWK-D_000016712                  is admissible by Dropbox as
                                                 party admission (FRE 801);
                                                 see also FRE 105 (evidence
                                                 may be admitted for one party
                                                 or purpose but not another
                                                 party or purpose); Misleading
                                                 the jury (FRE 403); Relevance
                                                 (FRE 401)




                                      11
Case 2:18-cv-01481-DDP-JEM Document 247-3 Filed 09/30/19 Page 13 of 43 Page ID
                                 #:14085



  231      3/18/19 printout of Ironhawk.com      Evidence not admissible by
           About Us pages (Gomes Ex. 231)        Ironhawk for any hearsay
           Dropbox_0000002956-0000002961         purpose (FRE 802), evidence
                                                 is admissible by Dropbox as
                                                 party admission (FRE 801);
                                                 see also FRE 105 (evidence
                                                 may be admitted for one party
                                                 or purpose but not another
                                                 party or purpose)
  232      3/19/18 Estimate Your Own Data        Relevance (FRE 402),
           Savings - Ironhawk Technologies, Inc. Cumulative (FRE 403)
           (Gomes Ex. 232, Gill Ex. 232)
           Dropbox_0000002962
  233      3/19/19 printout from                 Relevance (FRE 402),
           http://ironhawk.com/ (Gomes Ex. 233, Cumulative (FRE 403)
           Gill Ex. 233)
           Dropbox_0000002963
  234      3/18/19 printout from                 Evidence not admissible by
           http://ironhawk.com/smartsync-        Ironhawk for any hearsay
           enterprise-software/ (Gomes Ex. 234) purpose (FRE 802), evidence
           Dropbox_0000002993-0000002996         is admissible by Dropbox as
                                                 party admission (FRE 801);
                                                 see also FRE 105 (evidence
                                                 may be admitted for one party
                                                 or purpose but not another
                                                 party or purpose)
  235      3/18/19 printout re SmartSync DCS     Evidence not admissible by
           Secure Data Replication Software for Ironhawk for any hearsay
           Challenged Networks - Ironhawk        purpose (FRE 802), evidence
           (Gomes Ex. 235)                       is admissible by Dropbox as
           Dropbox_0000002985-0000002992         party admission (FRE 801);
                                                 see also FRE 105 (evidence
                                                 may be admitted for one party
                                                 or purpose but not another
                                                 party or purpose)
  236      3/19/19 printout re                   Relevance (FRE 402),
           http://ironhawk.com/ Designed for     Cumulative (FRE 403)
           Challenged Networks (Gomes Ex.
           236)
           Dropbox_0000002964
                                      12
Case 2:18-cv-01481-DDP-JEM Document 247-3 Filed 09/30/19 Page 14 of 43 Page ID
                                 #:14086



  237      3/19/19 printout from                   Relevance (FRE 402),
           http://ironhawk.com/ Secure Data        Cumulative (FRE 403)
           Replication Software
           (Gomes Ex. 237, Gill Ex. 237)
           Dropbox_0000002965
  238      Spreadsheet re SmartSync DCS            Lacks foundation, Relevance
           Platform Server, Platform Station and   (FRE 402), Cumulative (FRE
           Platform Client License (Per            403), Hearsay (FRE 802)
           User)(Gomes Ex. 238)
           IRONHAWK-D_000050564
  240      8/11/17 Product Pricing Report (GS-     Lacks foundation, Relevance
           35F-0150T)                              (FRE 402), Cumulative (FRE
           (Gomes Ex. 240)                         403), Hearsay (FRE 802)
           IRONHAWK-D_000050397-
           000050404
  242      3/17/17 D. Gomes email to R. Gill re    Relevance (FRE 402),
           Catalog Ready to Edit, Attaching        Cumulative (FRE 403),
           Ironhawk 2017 Price Catalog (Gomes      Hearsay (FRE 802)
           Ex. 242)
           IRONHAWK-D_000034865-
           000034892
  243      5/09/17 D. Gomes email to R. Gill re    Relevance (FRE 402),
           Use THIS document for your edits,       Cumulative (FRE 403),
           Attaching Product Catalog Mobile        Hearsay (FRE 802)
           Additions v.2, Ironhawk 2017 Price
           Catalog (Gomes Ex. 243)
           IRONHAWK-D_000035692-
           000035727
  244      4/27/17 D. Gomes email to R. Gill re    Relevance (FRE 402),
           Which pricing sheet?, Attaching 2017    Cumulative (FRE 403),
           Ironhawk Price List Changes-03-         Hearsay (FRE 802)
           24.xlsx (Gomes Ex. 244)
           IRONHAWK-D_000035125-
           00035126 + 36 pages




                                       13
Case 2:18-cv-01481-DDP-JEM Document 247-3 Filed 09/30/19 Page 15 of 43 Page ID
                                 #:14087



  245      3/15/16 R. Gill email to D. Gomes re   Evidence not admissible by
           SmartSync Analysis (Gomes Ex. 245)     Ironhawk for any hearsay
           IRONHAWK-D_000031174-1-                purpose (FRE 802), evidence
           000031174-2                            is admissible by Dropbox as
           IRONHAWK-D_000031174-                  party admission (FRE 801);
           000031175                              see also FRE 105 (evidence
                                                  may be admitted for one party
                                                  or purpose but not another
                                                  party or purpose)
  246      Ironhawk Technologies, Inc. RFI        Lacks foundation, Relevance
           Response - DCGS-N Inc. 2 (Gomes        (FRE 402), Cumulative (FRE
           Ex. 246)                               403), Hearsay (FRE 802)
           IRONHAWK-D_000032109-
           000032130
  247      11/05/16 Ironhawk Awarded ContractEvidence not admissible by
           to Become Premium Supplier to     Ironhawk for any hearsay
           International Business Machines   purpose (FRE 802), evidence
           (IBM) to Enhance the IBM MAAS360  is admissible by Dropbox as
           Enterprise Mo… (Gomes Ex. 247)    party admission (FRE 801);
           DROPBOX_0000002966-               see also FRE 105 (evidence
           0000002967                        may be admitted for one party
                                             or purpose but not another
                                             party or purpose)
  248      9/23/16 Ironhawk Awarded U.S.     Evidence not admissible by
           Army Aviation and Missile Command Ironhawk for any hearsay
           (AMCOM) Express Contract (Gomes purpose (FRE 802), evidence
           Ex. 248)                          is admissible by Dropbox as
           DROPBOX_0000002968-               party admission (FRE 801);
           0000002969                        see also FRE 105 (evidence
                                             may be admitted for one party
                                             or purpose but not another
                                             party or purpose)




                                      14
Case 2:18-cv-01481-DDP-JEM Document 247-3 Filed 09/30/19 Page 16 of 43 Page ID
                                 #:14088



  249      11/04/16 Ironhawk Completes Testing   Evidence not admissible by
           of its Smartsync Software for the     Ironhawk for any hearsay
           United States Navy Trident Warrior    purpose (FRE 802), evidence
           2016 (TW16) Naval Exercises           is admissible by Dropbox as
           (Gomes Ex. 249)                       party admission (FRE 801);
           DROPBOX_0000002970-000002972          see also FRE 105 (evidence
                                                 may be admitted for one party
                                                 or purpose but not another
                                                 party or purpose)
  250      9/12/17 Ironhawk Technologies and     Evidence not admissible by
           CACI International, Inc. have         Ironhawk for any hearsay
           Completed a Value-Added Reseller      purpose (FRE 802), evidence
           Agreement (VAR) for the Use of        is admissible by Dropbox as
           Ironhawk's SmarkSync Software         party admission (FRE 801);
                                                 see also FRE 105 (evidence
                                                 may be admitted for one party
                                                 or purpose but not another
                                                 party or purpose)
  251      9/12/17 Ironhawk Technologies         Evidence not admissible by
           Awarded Contract with United States   Ironhawk for any hearsay
           Navy Littoral Combat Ships at Naval   purpose (FRE 802), evidence
           Surface Warfare Center, Port          is admissible by Dropbox as
           Hueneme California (Gomes Ex. 251)    party admission (FRE 801);
           DROPBOX_0000002975-                   see also FRE 105 (evidence
           0000002977                            may be admitted for one party
                                                 or purpose but not another
                                                 party or purpose)
  252      9/22/15 Ironhawk Technologies         Evidence not admissible by
           Awarded Contract with United States   Ironhawk for any hearsay
           Navy (Gomes Ex. 252)                  purpose (FRE 802), evidence
           DROPBOX_0000002978-                   is admissible by Dropbox as
           0000002979                            party admission (FRE 801);
                                                 see also FRE 105 (evidence
                                                 may be admitted for one party
                                                 or purpose but not another
                                                 party or purpose)




                                      15
Case 2:18-cv-01481-DDP-JEM Document 247-3 Filed 09/30/19 Page 17 of 43 Page ID
                                 #:14089



  253      9/29/14 Ironhawk Wins AMCOM              Evidence not admissible by
           Express Contract (Gomes Ex. 253)         Ironhawk for any hearsay
           DROPBOX_0000002980                       purpose (FRE 802), evidence
                                                    is admissible by Dropbox as
                                                    party admission (FRE 801);
                                                    see also FRE 105 (evidence
                                                    may be admitted for one party
                                                    or purpose but not another
                                                    party or purpose)
  254      9/30/16 Navy Awards Ironhawk             Evidence not admissible by
           Contract for Littoral Combat Ships       Ironhawk for any hearsay
           (Gomes Ex. 254)                          purpose (FRE 802), evidence
           DROPBOX_0000002981-                      is admissible by Dropbox as
           0000002982                               party admission (FRE 801);
                                                    see also FRE 105 (evidence
                                                    may be admitted for one party
                                                    or purpose but not another
                                                    party or purpose)
  255      SmartSync HTTP InLine Delta              Relevance (FRE 402),
           Compression Ironhawk Technologies,       Cumulative (FRE 403),
           Inc. (Gomes Ex. 255)                     Hearsay (FRE 802),
           DROPBOX_0000002997-                      Authentication (FRE 901)
           0000003000
  256      SmartSync Product Catalog-               Relevance (FRE 402),
           SmartSync DCS Bandwidth Efficient        Cumulative (FRE 403),
           Reliable Secure Da…                      Hearsay (FRE 802),
           (Gomes Ex. 256)                          Authentication (FRE 901)
           DROPBOX_0000003001-
           0000003008
  257      SmartSync Product Calalog -              Relevance (FRE 402),
           Ironhawk Technologies, Inc. (Gomes       Cumulative (FRE 403),
           Ex. 257)                                 Hearsay (FRE 802),
           DROPBOX_0000003009-                      Authentication (FRE 901)
           0000003012
  258      July 2015 DRAFT Oppenheimer -            Lack of foundation, Relevance
           Project Ignite - Reference Materials -   (FRE 402), Unfair prejudice
           Strategic Rationale                      (FRE 403), Authentication
           (Gomes Ex. 258)                          (FRE 901)
           IRONHAWK-D_000049572-
           000049574
                                        16
Case 2:18-cv-01481-DDP-JEM Document 247-3 Filed 09/30/19 Page 18 of 43 Page ID
                                 #:14090



  260      Ironhawk Technologies, Inc., A09-    Lack of foundation, Relevance
           081 (Army), Proposal Number A092-    (FRE 402), Evidence not
           091-0315 Phase I Proposal (Gomes     admissible by Ironhawk for
           Ex. 260)                             any hearsay purpose (FRE
           IRONHAWK-D_000011660-                802), evidence is admissible
           000011676                            by Dropbox as party
                                                admission (FRE 801); see also
                                                FRE 105 (evidence may be
                                                admitted for one party or
                                                purpose but not another party
                                                or purpose)
  261      6/28/12 Ironhawk SmartSync           Lack of foundation, Relevance
           Differentiation Assessment (Gill Ex. (FRE 402), Evidence not
           370, Gomes Ex. 261)                  admissible by Ironhawk for
           IRONHAWK-D_000020673-                any hearsay purpose (FRE
           000020677 same as IRONHAWK-          802), evidence is admissible
           D_000019789-000019793                by Dropbox as party
                                                admission (FRE 801); see also
                                                FRE 105 (evidence may be
                                                admitted for one party or
                                                purpose but not another party
                                                or purpose)
  263      11/29/15 D. Gomes email to           Relevance (FRE 402),
           dpeyton@consutingdpc.com cc: R.      Cumulative (FRE 403),
           Gill re DRAFT Competitive Analysis, Improper opinion testimony by
           Attaching Data Distribution          a lay witness (FRE 701),
           Frameworks-Comparison of Solutions Hearsay (FRE 802)
           (Gomes Ex. 263)
           IRONHAWK-D_000029843-
           000029868




                                      17
Case 2:18-cv-01481-DDP-JEM Document 247-3 Filed 09/30/19 Page 19 of 43 Page ID
                                 #:14091



  264      SmartSync Licensing Options for U.S. Lack of foundation, Relevance
           Navy Littoral Combat Ships (Gomes    (FRE 402), Evidence not
           Ex. 264)                             admissible by Ironhawk for
           IRONHAWK-D_000031179-                any hearsay purpose (FRE
           000031181                            802), evidence is admissible
                                                by Dropbox as party
                                                admission (FRE 801); see also
                                                FRE 105 (evidence may be
                                                admitted for one party or
                                                purpose but not another party
                                                or purpose)
  289      7/16/14 D. Stanley email to          Lack of foundation, Relevance
           bhirou@ironhawk.com,                 (FRE 402), Evidence not
           dgomes@ironhawk.com re FW            admissible by Ironhawk for
           DADMS entry for Smartsync (Gomes any hearsay purpose (FRE
           Ex. 289)                             802), evidence is admissible
           IRONHAWK-D_000047784-                by Dropbox as party
           000047785                            admission (FRE 801); see also
                                                FRE 105 (evidence may be
                                                admitted for one party or
                                                purpose but not another party
                                                or purpose)
  290      7/16/14 D. Gomes email to R. Nussear Lack of foundation, Relevance
           G CIV NSWC PHD, L24 cc: B.           (FRE 402), Evidence not
           Hirou, D. Stanley re SmartSync       admissible by Ironhawk for
           Trademark Registration & 7/17/14 D. any hearsay purpose (FRE
           Stanley email to C. Davis CIV PHD    802), evidence is admissible
           NSWC, 210, S. Lowe cc: D. Gomes,     by Dropbox as party
           B. Hirou, R. Nussear re SmartSync    admission (FRE 801); see also
           Trademark Information for            FRE 105 (evidence may be
           Submission (Gomes Ex. 290)           admitted for one party or
           IRONHAWK-D_000050939 and             purpose but not another party
           IRONHAWK-D_000050942                 or purpose)




                                      18
Case 2:18-cv-01481-DDP-JEM Document 247-3 Filed 09/30/19 Page 20 of 43 Page ID
                                 #:14092



  292      7/17/14 D. Gomes email to D. Stanley Evidence not admissible by
           cc B. Hirou re SmartSync Trademark   Ironhawk for any hearsay
           Information for Submission,          purpose (FRE 802), evidence
           Attaching SmartSync-Tech-Overview    is admissible by Dropbox as
           (Gomes Ex. 292)                      party admission (FRE 801);
           IRONHAWK-D_000050945-                see also FRE 105 (evidence
           000050956                            may be admitted for one party
                                                or purpose but not another
                                                party or purpose)
  293      9/05/14 B. Hirou email to D. Stanley Evidence not admissible by
           cc: D. Gomez, T. Beckert re          Ironhawk for any hearsay
           NAVSEA Questions regarding           purpose (FRE 802), evidence
           SmartSync (Gomes Ex. 293, Gill Ex. is admissible by Dropbox as
           293)                                 party admission (FRE 801);
           IRONHAWK-D_000048176-                see also FRE 105 (evidence
           000048178                            may be admitted for one party
                                                or purpose but not another
                                                party or purpose)
  294      6/29/15 M. Lippert email to D. Gomes Lack of foundation, Relevance
           cc: J. Espinoza, G. Stucker re       (FRE 402), Unfair prejudice
           dropbox, Attaching Project IGNITE - (FRE 403), Authentication
           Reference Materials 6.29.2015.pdf    (FRE 901), Evidence not
           (Gomes Ex. 294)                      admissible by Ironhawk for
           IRONHAWK-D_000049579-                any hearsay purpose (FRE
           000049598                            802), evidence is admissible
                                                by Dropbox as party
                                                admission (FRE 801); see also
                                                FRE 105 (evidence may be
                                                admitted for one party or
                                                purpose but not another party
                                                or purpose)
  295      4/20/17 D. Gomes email to            Lack of foundation, Relevance
           rgill@ironhawk.com re Dropbox        (FRE 402), Unfair prejudice
           Smart Sync Makes It Easy to Access   (FRE 403), Authentication
           Files - Google Drive (Gomes Ex. 295) (FRE 901), Hearsay (FRE
           IRONHAWK-D_000046231                 802)




                                      19
Case 2:18-cv-01481-DDP-JEM Document 247-3 Filed 09/30/19 Page 21 of 43 Page ID
                                 #:14093



  296      4/20/17 D. Gomes email to                Lack of foundation, Relevance
           rgill@ironhawk.com re Dropbox            (FRE 402), Unfair prejudice
           launches Smart Sync (formerly            (FRE 403), Authentication
           Project infinite) for business users /   (FRE 901), Hearsay (FRE
           VentureBeat/ Apps / by Jordan Novet      802)
           (Gomes Ex. 296)
           IRONHAWK-D_000046232
  329      Ironhawk Technologies Inc.               Lack of foundation, Relevance
           Transaction List by Vendor (Gomes        (FRE 402), Unfair prejudice
           Ex. 329)                                 (FRE 403), Authentication
           IRONHAWK-D_000024220-                    (FRE 901)
           000024562
  330      1/07/13 Ironhawk Invoice (Gomes Ex.   Lack of foundation, Relevance
           330)                                  (FRE 402), Unfair prejudice
           IRONHAWK-D_000016162                  (FRE 403), Authentication
                                                 (FRE 901)
  332      Ironhawk 2016 Year in Review          Evidence not admissible by
           (Gomes Ex. 332)                       Ironhawk for any hearsay
           IRONHAWK-D_000034537-                 purpose (FRE 802), evidence
           000034540                             is admissible by Dropbox as
                                                 party admission (FRE 801);
                                                 see also FRE 105 (evidence
                                                 may be admitted for one party
                                                 or purpose but not another
                                                 party or purpose)
  335      1/07/13 Ironhawk Invoice (Gomes Ex. Lack of foundation, Relevance
           335)                                  (FRE 402), Unfair prejudice
           IRONHAWK-D_000016384                  (FRE 403), Authentication
                                                 (FRE 901)
  336      Sole Source Justification: Multimedia Relevance (FRE 402), Unfair
           Presentation development of Data      prejudice (FRE 403), Hearsay
           Distribution Standards board RFP      (FRE 802)
           (Gomes Ex. 336)
           IRONHAWK-D_000022858-
           000022913
  337      Booz Allen Hamilton Subcontract       Relevance (FRE 402), Unfair
           with Ironhawk Technologies, Inc.      prejudice (FRE 403), Hearsay
           (Gomes Ex. 337)                       (FRE 802)
           IRONHAWK-D_000025374-
           000025496
                                       20
Case 2:18-cv-01481-DDP-JEM Document 247-3 Filed 09/30/19 Page 22 of 43 Page ID
                                 #:14094



  338      4/17/17 D. Gomes email to R.         Evidence not admissible by
           Anderson re Ironhawk OV and Pricing  Ironhawk for any hearsay
           Input (Gomes Ex. 338)                purpose (FRE 802), evidence
           (IRONHAWKD000035006-                 is admissible by Dropbox as
           000035010                            party admission (FRE 801);
                                                see also FRE 105 (evidence
                                                may be admitted for one party
                                                or purpose but not another
                                                party or purpose)
  339      Ironhawk Technologies Master List of Lack of foundation, Relevance
           Contacts – Summary (Reported in      (FRE 402), Hearsay (FRE
           dollars) (Gomes Ex. 339)             802)
           IRONHAWK-D_000050449-
           000050452
  340      Ironhawk Technologies 2014-2015      Relevance (FRE 402), Hearsay
           Sales Pipeline Report – Total        (FRE 802)
           Bookings Analysis (Gomes Ex. 340)
           IRONHAWK-D_000021611 + 5
           pages
  341      Ironhawk 2014 Sales Pipeline Report Lack of foundation, Relevance
           (Gomes Ex. 341)                      (FRE 402), Unfair prejudice
           IRONHAWK-D_000022030 + 10            (FRE 403), Hearsay (FRE
           pages                                802), Authentication (FRE
                                                901)
  342      2016-2017 ($ USD) and Ironhawk       Lack of foundation, Relevance
           Technologies 2016 Forecast and Long (FRE 402), Unfair prejudice
           Term Projections                     (FRE 403), Hearsay (FRE
           (Gomes Ex. 342)                      802), Authentication (FRE
           IRONHAWK-D_000032872 + 2             901)
           pages
  343      Ironhawk Technologies, Inc. 2017     Relevance (FRE 402), Unfair
           Sales Projections (Gomes Ex. 343)    prejudice (FRE 403), Hearsay
           IRONHAWK-D_000049495-                (FRE 802)
           000049499
  344      Ironhawk Technologies, Inc. 2017     Relevance (FRE 402), Unfair
           Sales Projections                    prejudice (FRE 403), Hearsay
           (Gomes Ex. 344)                      (FRE 802)
           IRONHAWK-D_000049505


                                      21
Case 2:18-cv-01481-DDP-JEM Document 247-3 Filed 09/30/19 Page 23 of 43 Page ID
                                 #:14095



  345      3/18/17 D. Gomes email to R. Gill re   Relevance (FRE 402)
           Important Pricing Edits, Attaching
           2017 Ironhawk Price List
           Changes.xlsx (Gomes Ex. 345)
           IRONHAWK-D_000046203-
           000046205 + 5 pages
  351      GSA Contract Number: GS-35F-           Relevance (FRE 402), Unfair
           0150T – Authorized Federal Supply      prejudice, cumulative (FRE
           Service Information Technology         403), Hearsay (FRE 802)
           Schedule Catalog-Pricelist
           (Gomes Ex. 351)
           IRONHAWK-D_000049089-
           000049127
  352      Ironhawk Technologies Price List       Lack of foundation, Relevance
           (Gomes Ex. 352)                        (FRE 402), Unfair prejudice,
           IRONHAWK-D_000049489 +3 pages          cumulative (FRE 403),
                                                  Hearsay (FRE 802),
                                                  Authentication (FRE 901)
  356      Rupinder Singh Gill Resume (Gill Ex. Relevance (FRE 402),
           356)                                   Cumulative (FRE 403),
           IRONHAWK-D_000024002-                  Hearsay (FRE 802)
           000024003
  357      5/18/17 R. Gill email to D. Peyton cc: Cumulative (FRE 403),
           D. Gomes re IOS SmartSync status       Evidence not admissible by
           (Gill Ex. 357)                         Ironhawk for any hearsay
           IRONHAWK-D_000035879-                  purpose (FRE 802), evidence
           000035914                              is admissible by Dropbox as
                                                  party admission (FRE 801);
                                                  see also FRE 105 (evidence
                                                  may be admitted for one party
                                                  or purpose but not another
                                                  party or purpose)




                                      22
Case 2:18-cv-01481-DDP-JEM Document 247-3 Filed 09/30/19 Page 24 of 43 Page ID
                                 #:14096



  358      10/23/15 R. Gill email chain to E.    Relevance (FRE 402),
           Otte, B. Hirou, D. Gomes, D. Stanley, Cumulative, misleading the
           B. Chan re Next steps                 jury (FRE 403), Evidence not
           (Gill Ex. 358)                        admissible by Ironhawk for
           IRONHAWK-D_000028791-                 any hearsay purpose (FRE
           000028798                             802), evidence is admissible
                                                 by Dropbox as party
                                                 admission (FRE 801); see also
                                                 FRE 105 (evidence may be
                                                 admitted for one party or
                                                 purpose but not another party
                                                 or purpose)
  359      6/29/16 R. Gill email to D. Gomes cc: Relevance (FRE 402),
           B. Hirou re SmartSync HTTP Reverse Evidence not admissible by
           Proxy an SCA description (Gill Ex.    Ironhawk for any hearsay
           359)                                  purpose (FRE 802), evidence
           IRONHAWK-D_000032720-                 is admissible by Dropbox as
           000032722                             party admission (FRE 801);
                                                 see also FRE 105 (evidence
                                                 may be admitted for one party
                                                 or purpose but not another
                                                 party or purpose)
  360      Document entitled, Current Naming -- Lack of foundation, Relevance
           GSA schedule (Gill Ex. 360)           (FRE 402), Hearsay (FRE
           IRONHAWK-D_000049491-                 802), Authentication (FRE
           000049493                             901)
  362      7/02/15 D. Gomes email to R. Gill re Evidence not admissible by
           Dropbox Follow-Up (Gill Ex. 362)      Ironhawk for any hearsay
           IRONHAWK-D_000045528-                 purpose (FRE 802), evidence
           000045530                             is admissible by Dropbox as
                                                 party admission (FRE 801);
                                                 see also FRE 105 (evidence
                                                 may be admitted for one party
                                                 or purpose but not another
                                                 party or purpose)
  366      4/02/13 Ironhawk document entitled, Lack of foundation, Relevance
           CERDEC/RDECOM Data                    (FRE 402), Unfair prejudice
           Compression Quotation (Gill Ex. 366) (FRE 403), Authentication
           IRONHAWK-D_000016637-                 (FRE 901)
           000016638
                                       23
Case 2:18-cv-01481-DDP-JEM Document 247-3 Filed 09/30/19 Page 25 of 43 Page ID
                                 #:14097



  367      6/17/14 Ironhawk document entitled,    Lack of foundation, Relevance
           CERDEC/RDECOM Data                     (FRE 402), Unfair prejudice
           Compression Quotation (Gill Ex. 367,   (FRE 403), Authentication
           Gomes Ex. 397)                         (FRE 901)
           IRONHAWK-D_000024115-
           000024124
  368      12/09/13 Ironhawk Technologies, Inc.   Lack of foundation, Relevance
           Invoice to Lockhead Martin Mission     (FRE 402), Unfair prejudice
           Systems and Train                      (FRE 403), Authentication
           (Gill Ex. 368)                         (FRE 901)
           IRONHAWK-D_000019914
  369      2/04/17 D. Gomes email to R. Gill      Lack of foundation, Relevance
           attaching SmartSync Brochure.pdf       (FRE 402), Unfair prejudice
           (Gill Ex. 369 and Gomes Ex. 373)       (FRE 403), Authentication
           IRONHAWK-D_000034551-                  (FRE 901)
           000034556
  374      3/26/12 D. Gomes email to B. Hirou     Relevance (FRE 402),
           re FW: New Ironhawk SmartSync          Cumulative (FRE 403),
           DCS PlatformT Web Plug-In              Hearsay (FRE 802)
           Demonstration (Gomes Ex. 374)
           IRONHAWK-D_000043129-
           000043131
  387      9/24/10 SmartSync - Market             Lack of foundation, Relevance
           Segmentation Jerry's Presentation      (FRE 402), Evidence not
           Criteria, and responses                admissible by Ironhawk for
           (Gomes Ex. 387)                        any hearsay purpose (FRE
           IRONHAWK-D_000041796-                  802), evidence is admissible
           000041820                              by Dropbox as party
                                                  admission (FRE 801); see also
                                                  FRE 105 (evidence may be
                                                  admitted for one party or
                                                  purpose but not another party
                                                  or purpose), Authentication
                                                  (FRE 901)
  388      4/21/11 M. Pierrat email to G.         Relevance (FRE 402), Hearsay
           Rupinder, E. Nazarian, E. Thomas re    (FRE 802)
           our competitors by category (Gomes
           Ex. 388)
           IRONHAWK-D_000046461-
           00046462 + 1 page
                                      24
Case 2:18-cv-01481-DDP-JEM Document 247-3 Filed 09/30/19 Page 26 of 43 Page ID
                                 #:14098



  389      11/06/16 D. Gomes email to various     Evidence not admissible by
           bcc's re Ironhawk Technologies Press   Ironhawk for any hearsay
           Release - IBM Premium Supplier         purpose (FRE 802), evidence
           Partnership, Attaching IBM Press       is admissible by Dropbox as
           Release - IBM Supplier Partnership     party admission (FRE 801);
           (Gomes Ex. 389)                        see also FRE 105 (evidence
           IRONHAWK-D_000033809-                  may be admitted for one party
           000033817                              or purpose but not another
                                                  party or purpose)
  390      11/06/16 D. Gomes email to various     Evidence not admissible by
           bcc's re Ironhawk Technologies Press   Ironhawk for any hearsay
           Release - IBM Premium Supplier         purpose (FRE 802), evidence
           Partnership, Attaching IBM Press       is admissible by Dropbox as
           Release - IBM Supplier Partnership     party admission (FRE 801);
           (Gomes Ex. 390)                        see also FRE 105 (evidence
           IRONHAWK-D_000047841-                  may be admitted for one party
           000047848                              or purpose but not another
                                                  party or purpose)
  391      11/06/16 D. Gomes email to various     Evidence not admissible by
           bcc's re Ironhawk Technologies Press   Ironhawk for any hearsay
           Release - Ironhawk Test Completion     purpose (FRE 802), evidence
           for Trident Warrior 2016 Naval         is admissible by Dropbox as
           Exercise, Attaching Trident Warrior    party admission (FRE 801);
           Naval Exercise 2016.pdf (Gomes Ex.     see also FRE 105 (evidence
           391)                                   may be admitted for one party
           IRONHAWK-D_000047860-                  or purpose but not another
           000047868                              party or purpose)
  392      11/06/16 D. Gomes email to various     Evidence not admissible by
           bcc's re Ironhawk Technologies Press   Ironhawk for any hearsay
           Release - Ironhawk Test Completion     purpose (FRE 802), evidence
           for Trident Warrior 2016 Naval         is admissible by Dropbox as
           Exercise, Attaching Trident Warrior    party admission (FRE 801);
           Naval Exercise 2016.pdf (Gomes Ex.     see also FRE 105 (evidence
           392)                                   may be admitted for one party
                                                  or purpose but not another
                                                  party or purpose)




                                      25
Case 2:18-cv-01481-DDP-JEM Document 247-3 Filed 09/30/19 Page 27 of 43 Page ID
                                 #:14099



  393      11/06/16 D. Gomes email to various     Evidence not admissible by
           bcc's re Ironhawk Technologies Press   Ironhawk for any hearsay
           Release - Ironhawk Test Completion     purpose (FRE 802), evidence
           for Trident Warrior 2016 Naval         is admissible by Dropbox as
           Exercise, Attaching Trident Warrior    party admission (FRE 801);
           Naval Exercise 2016.pdf (Gomes Ex.     see also FRE 105 (evidence
           393)                                   may be admitted for one party
           IRONHAWK-D_000047869-                  or purpose but not another
           000047879                              party or purpose)
  394      11/06/16 D. Gomes email to various     Evidence not admissible by
           bcc's re Ironhawk Technologies Press   Ironhawk for any hearsay
           Release - Ironhawk Test Completion     purpose (FRE 802), evidence
           for Trident Warrior 2016 Naval         is admissible by Dropbox as
           Exercise, Attaching Trident Warrior    party admission (FRE 801);
           Naval Exercise 2016.pdf (Gomes Ex.     see also FRE 105 (evidence
           394)                                   may be admitted for one party
           IRONHAWK-D_000047849-                  or purpose but not another
           000047859                              party or purpose)
  395      3/19/19 David Gomes profile on         Cumulative, misleading the
           Ironhawk Technologies, Inc. website    jury (FRE 403), Hearsay (FRE
           (Gomes Ex. 395)                        802)
           DROPBOX_0000003013
  396      1/12/09 Seth Spirrison email to        Evidence not admissible by
           janders@idc-global.com, D. Gomes,      Ironhawk for any hearsay
           bbengston@idc-global.com re            purpose (FRE 802), evidence
           SmartSyncR first used… (Gomes Ex.      is admissible by Dropbox as
           396)                                   party admission (FRE 801);
           IRONHAWK-D_000048164-                  see also FRE 105 (evidence
           000048165                              may be admitted for one party
                                                  or purpose but not another
                                                  party or purpose)
  398      Ironhawk document entitled,            Cumulative (FRE 403),
           SmartSync Software Meets the Data      Hearsay (FRE 802)
           and Bandwidth Challenges of loT and
           Cloud Use Cases (Gomes Ex. 398)
           IRONHAWK-D_000050406




                                      26
Case 2:18-cv-01481-DDP-JEM Document 247-3 Filed 09/30/19 Page 28 of 43 Page ID
                                 #:14100



  399      Ironhawk document entitled,               Cumulative (FRE 403),
           SmartSync is a full enterprise solution   Hearsay (FRE 802)
           that reduced your overall enterprise
           bandwidth… (Gomes Ex. 399)
           IRONHAWK-D_000050407
  400      IDC Ratios Draft document (Gomes          Cumulative (FRE 403),
           Ex. 400)                                  Misleading the jury (FRE
           IRONHAWK-D_000000051 + 19                 403), Hearsay (FRE 802)
           pages
  411      Document entitled, Ironhawk               Lack of foundation, Relevance
           Technologies 2014-2015 Sales              (402), Hearsay (802),
           Pipeline Report - Total Bookings          Authentication (FRE 901)
           Analysis (Gomes Ex. 411)
           IRONHAWK-D_000021627 + 10
           pages
  412      Integrated Data Corporation               Lack of foundation, Relevance
           spreadsheets                              (402), Hearsay (802)
           (Gomes Ex. 412)
           IRONHAWK-D_000002727 + 25
           pages
  413      Ironhawk Technologies SmartSync           Lack of foundation,
           DCS Platform                              Authentication (FRE 901)
           (Gomes Ex. 413)
           IRONHAWK-D_000030939-
           00030340
  414      Ironhawk Technologies Delivering          Lack of foundation, Improper
           Decision Critical Data (Gomes Ex.         opinion testimony by a lay
           414)                                      witness (FRE 701), Hearsay
           IRONHAWK-D_000030945                      (FRE 802), Authentication
                                                     (FRE 901)
  415      SmartSync Focus Group (Gomes Ex.          Lack of foundation, Relevance
           415)                                      (402), Hearsay (802)
           IRONHAWK-D_000041749-
           000041764




                                        27
Case 2:18-cv-01481-DDP-JEM Document 247-3 Filed 09/30/19 Page 29 of 43 Page ID
                                 #:14101



  418      7/26/13 D. Gomes email to D. Hirou,     Evidence not admissible by
           rwb@acc-sd.com re Advisory Board        Ironhawk for any hearsay
           Update (Gomes Ex. 418)                  purpose (FRE 802), evidence
           IRONHAWK-D_000017208-                   is admissible by Dropbox as
           000017219                               party admission (FRE 801);
                                                   see also FRE 105 (evidence
                                                   may be admitted for one party
                                                   or purpose but not another
                                                   party or purpose)
  419      10/03/13 D. Gomes email to              Lack of foundation, Relevance
           Rfbuzzard1@aol.com, A. Bloomer,         (402), Hearsay (802)
           lylebien@earthlink.net, T. Hobbins,
           Terry and Linda Theodore cc: J.
           Anders, R. Gill, G. Hirou, J.
           Gavenman re Ironhawk Update
           (Gomes Ex. 419)
           IRONHAWK-D_000018077-
           000018081
  420      12/09/09 D. Gomes email to Mr. and      Evidence not admissible by
           Mrs D. Ross Jimmy, Mr. and Mrs.         Ironhawk for any hearsay
           Fogleman Ron,                           purpose (FRE 802), evidence
           tom.hobbins@comcast.net, Admiral        is admissible by Dropbox as
           Blen, Terry and Linda Theodore, Art     party admission (FRE 801);
           Bloomer cc: all,                        see also FRE 105 (evidence
           Steven@alchemygroup.net re              may be admitted for one party
           Ironhawk Testing with National          or purpose but not another
           Security Agency (Gomes Ex. 420)         party or purpose)
           IRONHAWK-D_000041558-
           000041559
  421      IDC Ratios Draft document (Gomes        Relevance (FRE 402), Hearsay
           Ex. 421)                                (FRE 802)
           IRONHAWK-D_000000051 + 17
           pages
  426      Spreadsheet re Market Opportunities -   Lack of foundation, Relevance
           Software Only (Gomes Ex. 426)           (FRE 402), Hearsay (FRE
           IRONHAWK-D_000000052 + 1 page           802)
  427      IDC Spreadsheet (Gomes Ex. 427)         Lack of foundation, Relevance
           IRONHAWK-D_000051020 + 1 page           (FRE 402), Hearsay (FRE
                                                   802)

                                       28
Case 2:18-cv-01481-DDP-JEM Document 247-3 Filed 09/30/19 Page 30 of 43 Page ID
                                 #:14102



  428      Ironhawk 2015 Sales Pipeline Report     Lack of foundation, Relevance
           (Gomes Ex. 428)                         (FRE 402), Hearsay (FRE
           IRONHAWK-D_000051123 + 2                802)
           pages
  429      6/02/19 Daniel M. Cislo, Esq. website   Cumulative (FRE 403),
           profile on https://cisloandthomas.com   Hearsay (FRE 802)
           (Cislo Ex. 429) 7 pages

  430      5/10/19 Expert Declaration and          Relevance (FRE 402), Unfair
           Report of Expert Declaration and        prejudice, misleading the jury
           Report of Daniel M. Cislo               (FRE 403), Improper expert
           (Cislo Ex. 430) 106 pages               opinion (FRE 702), Improper
                                                   basis for expert opinion (FRE
                                                   703), Hearsay (FRE 802)
  431      6/02/19 Mark Information re             Lack of foundation, Unfair
           Ironhawk Technologies, Inc.'s           prejudice (FRE 403),
           Smartsync                               Authentication (FRE 901)
           (Cislo Ex. 431) 154 pages
  433      About INTA Fact Sheets Selecting        Relevance (FRE 402), Unfair
           and Registering Trademark (Cislo Ex.    prejudice, misleading the jury
           433) 3 pages                            (FRE 403), Improper expert
                                                   opinion (FRE 702), Hearsay
                                                   (FRE 802)
  434      6/02/19 Tldr Definition at              Relevance (FRE 402),
           Dictionary.com                          Misleading the jury (FRE
           (Cislo Ex. 434) 3 pages                 403), Hearsay (FRE 802)

  435      6/02/19 Tl;dr Definition of TI;dr by    Relevance (FRE 402),
           Merriam-Webster (Cislo Ex. 435) 9       Misleading the jury (FRE
           pages                                   403), Hearsay (FRE 802)

  436      Exhibit B to Stricchiola's Expert       Relevance (FRE 402), Hearsay
           Report                                  (FRE 802)
           (Stricchiola Ex. 436) 2 pages




                                        29
Case 2:18-cv-01481-DDP-JEM Document 247-3 Filed 09/30/19 Page 31 of 43 Page ID
                                 #:14103



  437      Stricchiola’s Expert Report          Relevance (FRE 402), Unfair
           (Stricchiola Ex. 437) 13 pages       prejudice, misleading the jury
                                                (FRE 403), Improper expert
                                                opinion (FRE 702), Improper
                                                basis for expert opinion (FRE
                                                703), Hearsay (FRE 802)


  438      Exhibit E to Stricchiola's Expert    Lack of foundation, Relevance
           Report                               (FRE 402), Unfair prejudice
           (Strocchiola Ex. 438) 3 pages        (FRE 403), Authentication
                                                (FRE 901)




  439      Google Search Results for            Lack of foundation, Relevance
           site:Dropbox.com "smartsync"         (FRE 402), Unfair prejudice
           (Strocchiola Ex. 439) 3 pages        (FRE 403), Authentication
                                                (FRE 901)




  440      Two Screenshots of YouTube           Lack of foundation, Relevance
           searches                             (FRE 402), Unfair prejudice
           (Strocchiola Ex. 440) 2 pages        (FRE 403), Authentication
                                                (FRE 901)




  441      Exhibit F to Stricchiola's Expert    Lack of foundation, Relevance
           Report                               (FRE 402), Unfair prejudice
           (Strocchiola Ex 441) 1 page          (FRE 403), Authentication
                                                (FRE 901)




                                         30
Case 2:18-cv-01481-DDP-JEM Document 247-3 Filed 09/30/19 Page 32 of 43 Page ID
                                 #:14104



  442      Exhibit G to Stricchiola's Expert      Lack of foundation, Relevance
           Report                                 (FRE 402), Unfair prejudice
           (Strocchiola Ex. 442) 1 page           (FRE 403), Authentication
                                                  (FRE 901)




  443      Exhibit I to Stricchiola's Expert      Lack of foundation, Relevance
           Report                                 (FRE 402), Unfair prejudice
           (Strocchiola Ex. 443) 1 page           (FRE 403), Hearsay (FRE
                                                  802) Authentication (FRE
                                                  901)



  444      Exhibit J to Stricchiola's Expert      Lack of foundation, Relevance
           Report                                 (FRE 402), Unfair prejudice
           (Strocchiola Ex. 444) 1 page           (FRE 403), Hearsay (FRE
                                                  802) Authentication (FRE
                                                  901)



  445      Exhibit K to Stricchiola's Expert      Lack of foundation, Relevance
           Report                                 (FRE 402), Unfair prejudice
           (Strocchiola Ex. 445) 1 page           (FRE 403), Hearsay (FRE
                                                  802) Authentication (FRE
                                                  901)



  448      6/01/19 Dr. Michael A. Kamin's letter Relevance (FRE 402), Unfair
           to Matt Venezia re Billing for services prejudice (FRE 403), Hearsay
           (Kamins Ex. 448)                        (FRE 802)
           2 pages




                                         31
Case 2:18-cv-01481-DDP-JEM Document 247-3 Filed 09/30/19 Page 33 of 43 Page ID
                                 #:14105



  449      May 2019 Expert Report of Hal Poret Hearsay (FRE 802)
           in the Matter of Ironhawk
           Technologies, Inc. v Dropbox, Inc. -
           Survey to Assess Whether Dropbox's
           Use of the Term Smart Sync Creates a
           Likelihood of Confusion with Respect
           to Ironhawk and It's Smartsync
           Products
  450      5/10/19 Expert Report of Professor   Hearsay (FRE 802)
           (Michel) Tuan Pham, Ph.D.




  451      Expert Report of Robert Wunderlich:    Relevance (FRE 402), Unfair
           Analysis of Economic Damages           prejudice, misleading the jury
           (Wunderlich Ex. 451) 52 pages          (FRE 403), Improper expert
                                                  opinion (FRE 702), Improper
                                                  basis for expert opinion (FRE
                                                  703), Hearsay (FRE 802)
  452      Exhibit 10.1 Service Mark License      Relevance (FRE 402), Unfair
           Agreement                              prejudice (FRE 403), Hearsay
           (Wunderlich Ex. 452) 31 pages          (FRE 802)

  453      Exhibit 10.9 Software License          Relevance (FRE 402), Unfair
           Agreement                              prejudice, misleading the jury
           (Wunderlich Ex. 453) 31 pages          (FRE 403)

  454      United Online, Inc. Form 10-K,        Relevance (FRE 402), Unfair
           6/10/19 printout (Wunderlich Ex. 454) prejudice, misleading the jury
           17 pages                              (FRE 403)

  457      Asset Purchase Agreement by and        Relevance (FRE 402), Unfair
           Between Interplay Entertainment        prejudice, misleading the jury
           Corp. and Bethesda Softworks, LLC      (FRE 403)
           (Wunderlich Ex. 457) 21 pages



                                       32
Case 2:18-cv-01481-DDP-JEM Document 247-3 Filed 09/30/19 Page 34 of 43 Page ID
                                 #:14106



  459      Discovery Economics Invoice dated       Relevance (FRE 402), Unfair
           February 6, 2019 (Wunderlich Ex.        prejudice (FRE 403), Hearsay
           459) 2 pages                            (FRE 802)

  460      Discovery Economics Invoice dated   Relevance (FRE 402), Unfair
           May 20, 2019 (Wunderlich Ex. 460) 3 prejudice (FRE 403), Hearsay
           pages                               (FRE 802)

  461      Robert W. Wunderlich, Ph.D CV 11        Relevance (FRE 402), Unfair
           pages                                   prejudice, misleading the jury
                                                   (FRE 403), Improper expert
                                                   opinion (FRE 702), Improper
                                                   basis for expert opinion (FRE
                                                   703), Hearsay (FRE 802)
  475      Federal Subpoena to Testify at a        Relevance (FRE 402), Unfair
           Deposition in a Civil Action to         prejudice, misleading the jury
           International Business Machines         (FRE 403)
           Corporation
           (Peyton Ex. 475) 7 pages
  479      Federal Subpoena to Testify at a        Relevance (FRE 402), Unfair
           Deposition in a Civil Action to David   prejudice, misleading the jury
           B. Peyton                               (FRE 403)
           (Peyton Ex. 1 - Salesforce matter)
           IRONHAWK-D_000052121-
           000052125
  515      4/08/14 D. Gomes email to D. Stanley    Relevance (FRE 402),
           re LSCSCD Phase I Document              Cumulative (FRE 403)
           Submission from Ironhawk
           Technologies (Stanley Ex. 1)
           IRONHAWK-D_000019760-
           000019761
  516      4/08/14 D. Gomes email to B.            Relevance (FRE 402),
           Meadows cc: B. Hirou, J. Anders, R.     Cumulative (FRE 403)
           Gill re LSC SCD Phase I Document
           Submission from Ironhawk
           Technologies (Stanley Ex. 2)
           IRONHAWK-D_000019799-
           000019800


                                       33
Case 2:18-cv-01481-DDP-JEM Document 247-3 Filed 09/30/19 Page 35 of 43 Page ID
                                 #:14107



  518      4/18/17 D. Stanley email to D.           Relevance (FRE 402),
           Gomes, R. Gill re Doug Edits (Blue)      Cumulative (FRE 403)
           (Stanley Ex. 4)
           IRONHAWK-D_000035016-
           000035017
  521      7/09/14 D. Stanley REDACTED              Relevance (FRE 402),
           email re LCS                             Cumulative (FRE 403)
           ADSSS/SmartSync/ARMS Meeting
           Notes
           (Stanley Ex. 7) 1 page
  523      6/11/15 REDACTED email re                Relevance (FRE 402)
           Phonecon to Discuss ADSSS on LCS
           with Ironhawk (Stanley Ex. 9) 2 pages
  524      9/21/15 Outlook email to D. Stanley      Relevance (FRE 402)
           re LCS Ironhawk Meeting Notes
           (Stanley Ex. 10) 1 page
  525      10/13/15 R. Gill REDACTED email          Relevance (FRE 402)
           to doug@benjakate.com re ARMS
           discussion
           (Stanley Ex. 11) 2 pages
  526      10/13/15 R. Gill REDACTED email          Relevance (FRE 402),
           to doug@benjakate.com re ARMS            Cumulative (FRE 403),
           discussion                               Hearsay (FRE 802)
           (Stanley Ex. 11) 2 pages
  527      7/12/16 Outlook email to D. Stanley      Relevance (FRE 402)
           cc: doug@benjakate.com re Ironhawk
           Next Steps
           (Stanley Ex. 13) 1 page
  530      4/17/17 D. Stanley email to D. Gomes     Relevance (FRE 402)
           re Another CANES/SPAWAR
           Contract
           (Stanley Ex. 16) 1 page
  531      4/21/17 D. Stanley email to D. Gomes     Relevance (FRE 402)
           re Bryan transition (Stanley Ex. 17) 1
           page
  532      5/04/17 R. Gill email to                 Relevance (FRE 402)
           doug@benjakate.com cc: D. Stanley,
           D. Gomes re Actions and Notes
           (Stanley Ex. 18) 1 page

                                       34
Case 2:18-cv-01481-DDP-JEM Document 247-3 Filed 09/30/19 Page 36 of 43 Page ID
                                 #:14108



  541      4/26/17 D. Gomes email to M. Foye,      Relevance (FRE 402), Unfair
           M. Jungling, M. Rambo, K. Shah, C.      prejudice, confusing the issues
           Suggs, T. Nguyen, D. Stanley,           (FRE 403)
           doug@benjakate.com, R. Gill re
           [Non-DoD Source] re: Market
           Research: Ironhawk (Gomes Ex. 297,
           Stanley Ex. 27)
           IRONHAWK-D_000035045-
           000035047
  543      6/17/19 Declaration of David Gomes      Hearsay (FRE 802)
           ISO Ironhawk Motion for Partial
           Summary Judgment 8 pages


  544      Dropbox Printout (Exh. E to Venezia     Lack of foundation, Unfair
           Decl. ISO Ironhawk’s Motion for         prejudice (FRE 403),
           Partial Summary Judgment)               Authentication (FRE 901)


  545      Dropbox Printout re Break free from     Lack of foundation, Unfair
           your hard drive (Exh. F to Venezia      prejudice (FRE 403),
           Decl. ISO Ironhawk’s Motion for         Authentication (FRE 901)
           Partial Summary Judgment)

  546      Dropbox Printout re Choose the          Lack of foundation, Unfair
           Dropbox that’s right for you (Exh. G    prejudice (FRE 403),
           to Venezia Decl. ISO Ironhawk’s         Authentication (FRE 901)
           Motion for Partial Summary
           Judgment)
  547      Defendant Dropbox’s 2nd Amended         Cumulative (FRE 403)
           Responses and Objections to
           Ironhawk’s 1st Set of Interrogatories


  548      SmartSync Promotional Hat               Lack of foundation, Relevance
           IRONHAWK-D_000052156                    (FRE 402), Unfair prejudice,
                                                   misleading the jury (FRE 403),
                                                   see also Dkt. 190, Dropbox’s
                                                   MIL No. 1 (seeking exclusion
                                                   under Fed. R. Civ. P. 37)

                                        35
Case 2:18-cv-01481-DDP-JEM Document 247-3 Filed 09/30/19 Page 37 of 43 Page ID
                                 #:14109



  549      SmartSync Promotional Item           Lack of foundation, Relevance
           IRONHAWK-D_000052157                 (FRE 402), Unfair prejudice,
                                                misleading the jury (FRE 403),
                                                see also Dkt. 190, Dropbox’s
                                                MIL No. 1 (seeking exclusion
                                                under Fed. R. Civ. P. 37)
  550      SmartSync Promotional Item           Lack of foundation, Relevance
           IRONHAWK-D_000052158                 (FRE 402), Unfair prejudice,
                                                misleading the jury (FRE 403),
                                                see also Dkt. 190, Dropbox’s
                                                MIL No. 1 (seeking exclusion
                                                under Fed. R. Civ. P. 37)
  553      Sheehan Ex. 61 Metadata (Ex. T to    Lack of foundation, Relevance
           Venezia Decl. ISO Ironhawk’s         (FRE 402), Unfair prejudice
           Opposition to Dropbox’s MSJ)         (FRE 403), Authentication
                                                (FRE 901)
  554      Smart Sync Google Search Results     Lack of foundation, Relevance
           (Ex. U to Venezia Decl. ISO          (FRE 402), Unfair prejudice
           Ironhawk’s Opposition to Dropbox’s   (FRE 403), Authentication
           MSJ)                                 (FRE 901)

  555      Smartsync Google Search Results (Ex. Lack of foundation, Relevance
           V to Venezia Decl. ISO Ironhawk’s    (FRE 402), Unfair prejudice
           Opposition to Dropbox’s MSJ)         (FRE 403), Authentication
                                                (FRE 901)
  556      Smartsync - Dropbox Google Search    Lack of foundation, Relevance
           Results (Ex. W to Venezia Decl. ISO (FRE 402), Unfair prejudice
           Ironhawk’s Opposition to Dropbox’s   (FRE 403), Authentication
           MSJ)                                 (FRE 901)

  557      Dropbox GSA Search                   Lack of foundation, Relevance
           (Ex. X to Venezia Decl. ISO          (FRE 402), Unfair prejudice,
           Ironhawk’s Opposition to Dropbox’s   misleading the jury (FRE 403),
           MSJ)                                 Hearsay (FRE 802)
                                                Authentication (FRE 901), see
                                                also Dkt. 189-9, Dropbox’s
                                                MIL No. 5 (seeking exclusion
                                                based on hearsay and unfair
                                                prejudice)

                                        36
Case 2:18-cv-01481-DDP-JEM Document 247-3 Filed 09/30/19 Page 38 of 43 Page ID
                                 #:14110



  558      Letters re Infringement of                Evidence not admissible by
           SMARTSYNC Trademark: 11/07/17             Ironhawk for any hearsay
           letter to 2BrightSparks Pte Ltd.,         purpose (FRE 802), evidence
           IRONHAWK-D000046522-                      is admissible by Dropbox as
           000046523, 11/07/17 letter to HTC         party admission (FRE 801);
           America, Inc. IRONHAWK-                   see also FRE 105 (evidence
           D_000046526-000046527, 1/28/19            may be admitted for one party
           letter to Dennis H. Ruck, Jr.,            or purpose but not another
           IRONHAWK- D_000047277-                    party or purpose)
           000047278, 1/28/19 letter to Patrick
           Harr, IRONHAWK- D_000047279-
           000047280, 2/11/19 letter from
           Panzura, IRONHAWK-
           D_000047975, and 3/06/19 letter from
           Dorsey, IRONHAWK-
           D_000050619-000050620
  564      12/05/18 Defendant Dropbox, Inc.'s        Cumulative (FRE 403)
           Responses and Objections to Plaintiff
           Ironhawk Technologies, Inc.'s First
           Set of Requests for Production of
           Documents and Things to Defendant
           Dropbox, Inc. 21 pages
  565      2/14/19 Dropbox's Responses and           Cumulative (FRE 403)
           Objections to Ironhawk's First Set of
           Interrogatories 11 pages
  566      3/14/19 Dropbox, Inc.'s Amended           Cumulative (FRE 403)
           Responses and Objections to Plaintiff
           Ironhawk Technologies, Inc.'s First
           Set of Interrogatories to Defendant
           Dropbox, Inc. 11 pages
  567      3/25/19 Dropbox's Second Amended          Cumulative (FRE 403)
           Responses and Objections to
           Ironhawk's First Set of Interrogatories
  1000     Exhibit 1 CV of Michel Tuan Pham          Hearsay (FRE 802)
           (Pham Ex. 1000) 24 pages
  1001     5/10/19 Expert Report of Professor        Hearsay (FRE 802)
           (Michel) Tuan Pham, Ph.D.



                                        37
Case 2:18-cv-01481-DDP-JEM Document 247-3 Filed 09/30/19 Page 39 of 43 Page ID
                                 #:14111



  1003     Exhibit 2 to the Opening Report of     Hearsay (FRE 802)
           Michel Tuan Pham, Ph.D.
  1007     Rebuttal to the Report of Daniel M.    Hearsay (FRE 802)
           Cislo by Antonio R. Sarabia II
  1009     May 2019 Expert Report of Hal Poret    Hearsay (FRE 802)
           in the Matter of Ironhawk
           Technologies, Inc. v Dropbox, Inc. -
           Survey to Assess Whether Dropbox's
           Use of the Term Smart Sync Creates a
           Likelihood of Confusion with Respect
           to Ironhawk and It's Smartsync
           Products
  1010     Appendix A - Hal L. Poret CV (Poret    Hearsay (FRE 802)
           Ex. 1010)
           13 pages
  1011     Appendix B - April 2019                Hearsay (FRE 802)
           Questionnaire
           (Poret Ex. 1011) 11 pages
  1012     Appendix C - Screenshots (Poret Ex.    Hearsay (FRE 802)
           1012)
           19 pages
  1017     Notice of Deposition of Ted Huffman    Relevance (FRE 402), Unfair
           and Subpoena to Testify at a           prejudice, misleading the jury
           Deposition in a Civil Action           (FRE 403)
           (Huffman Ex. 1017) 11 pages
  1018     Expert Report of Douglas T. Huffman,   Hearsay (FRE 802)
           Jr.


  1019     Expert Report of Jessie Stricchiola    Hearsay (FRE 802), Relevance
           (Huffman Ex. 1019) 13 pages            (FRE 402), Unfair prejudice,
                                                  misleading the jury (FRE 403),
                                                  Improper expert opinion (FRE
                                                  702), Improper basis for expert
                                                  opinion (FRE 703)
  1020     6/07/19 Google Search re smartsync -   Lack of foundation, Relevance
           dropbox                                (FRE 402), Unfair prejudice
                                                  (FRE 403), Authentication
                                                  (FRE 901)
                                        38
Case 2:18-cv-01481-DDP-JEM Document 247-3 Filed 09/30/19 Page 40 of 43 Page ID
                                 #:14112



  1021     Rebuttal Report of Patrick F.            Hearsay (FRE 802)
           Kennedy, Ph.D dated May 31, 2019

  1030     6/24/15 J. Espinoza email to D.          Evidence not admissible by
           Gomes, M. Lippert cc: G. Stucker, R.     Ironhawk for any hearsay
           Gil, B. Hirou re Dropbox                 purpose (FRE 802), evidence
           IRONHAWK-D_000045374-                    is admissible by Dropbox as
           000045375                                party admission (FRE 801);
                                                    see also FRE 105 (evidence
                                                    may be admitted for one party
                                                    or purpose but not another
                                                    party or purpose); Lack of
                                                    foundation; Authentication
                                                    (FRE 901)
  1031     June 2015 Project Ignite Executive       Evidence not admissible by
           Summary                                  Ironhawk for any hearsay
           IRONHAWK-D_000045376-                    purpose (FRE 802), evidence
           000045395                                is admissible by Dropbox as
                                                    party admission (FRE 801);
                                                    see also FRE 105 (evidence
                                                    may be admitted for one party
                                                    or purpose but not another
                                                    party or purpose); Lack of
                                                    foundation; Authentication
                                                    (FRE 901)
  1032     Project Ignite Conference Call Details   Evidence not admissible by
           & Key Discussion – Draft                 Ironhawk for any hearsay
           IRONHAWK-D_000045396                     purpose (FRE 802), evidence
                                                    is admissible by Dropbox as
                                                    party admission (FRE 801);
                                                    see also FRE 105 (evidence
                                                    may be admitted for one party
                                                    or purpose but not another
                                                    party or purpose); Lack of
                                                    foundation; Authentication
                                                    (FRE 901)




                                        39
Case 2:18-cv-01481-DDP-JEM Document 247-3 Filed 09/30/19 Page 41 of 43 Page ID
                                 #:14113



  1036     1/15/19 Google search re smart sync   Lack of foundation, Relevance
           IRONHAWK-D_000050598-                 (FRE 402), Unfair prejudice
           000050600                             (FRE 403), Authentication
                                                 (FRE 901)
  1039     Google search re smart sync           Lack of foundation, Relevance
           IRONHAWK-D_000050605                  (FRE 402), Unfair prejudice
                                                 (FRE 403), Authentication
                                                 (FRE 901)
  1040     1/15/19 Google search re smart sync   Lack of foundation, Relevance
           IRONHAWK-D_000050606                  (FRE 402), Unfair prejudice
                                                 (FRE 403), Authentication
                                                 (FRE 901)
  1041     1/15/19 Google search re smartsync    Lack of foundation, Relevance
           IRONHAWK-D_000050609                  (FRE 402), Unfair prejudice
                                                 (FRE 403), Authentication
                                                 (FRE 901)
  1042     1/15/19 Google search re smart sync   Lack of foundation, Relevance
           IRONHAWK-D_000050611-                 (FRE 402), Unfair prejudice
           000050613                             (FRE 403), Authentication
                                                 (FRE 901)
  1043     1/15/19 Google search re smartsync    Lack of foundation, Relevance
           IRONHAWK-D_000050614-                 (FRE 402), Unfair prejudice
           000050615                             (FRE 403), Authentication
                                                 (FRE 901)
  1044     6/13/17                               Lack of foundation,
           TMOfficialNotices@USPTO.GOV           Authentication (FRE 901),
           email to D. Gomes and                 Hearsay (802)
           Ironhawkglobal re Official USPTO
           Notice of Acceptance and Renewal
           Sections 8 and 9: U.S. Trademark RN
           3198093; SMARTSYNC
           IRONHAWK-D_000050961-
           000050962
  1045     3/22/13 U.S. Trademark Registration   Lack of foundation,
           3,198,093                             Authentication (FRE 901),
           IRONHAWK-D_000050965-                 Hearsay (802)
           000050968




                                         40
Case 2:18-cv-01481-DDP-JEM Document 247-3 Filed 09/30/19 Page 42 of 43 Page ID
                                 #:14114



  1046     3/19/13 Trademark Application        Lack of foundation, Relevance
           Summary                              (FRE 402), Authentication
           IRONHAWK-D_000050969-                (FRE 901), Hearsay (802)
           000050972
  1051     Powerpoint presentation             Lack of foundation, Unfair
           IRONHAWK-D_000047930                prejudice (FRE 403),
                                               Authentication (FRE 901)
  1053     GSA Dropbox Report                  Lack of foundation, Relevance
           IRONHAWK-D_000051912-               (FRE 402), Unfair prejudice,
           00051916                            misleading the jury (FRE 403),
                                               Hearsay (FRE 802)
                                               Authentication (FRE 901), see
                                               also Dkt. 189-9, Dropbox’s
                                               MIL No. 5 (seeking exclusion
                                               based on hearsay and unfair
                                               prejudice)
  1054     December 10, 2018 e-mail from Jacob Lack of foundation, Relevance
           Hoefert to Mel Grimes               (FRE 402), Unfair prejudice,
           CACI000070                          misleading the jury (FRE 403)
  1055     December 10, 2018 e-mail from Jacob Lack of foundation, Relevance
           Hoefert to Mirela Tudor             (FRE 402), Unfair prejudice,
           CACI000099-CACI000100               misleading the jury (FRE 403)
  1056     Google Query for “smartsync”        Lack of foundation, Relevance
           9/12/19 Google Search re smart sync (FRE 402), Unfair prejudice,
           IRONHAWK-D_000052159-               misleading the jury (FRE 403),
           000052161                           Authentication (FRE 901), see
                                               also Dkt. 190, Dropbox’s MIL
                                               No. 1 (seeking exclusion under
                                               Fed. R. Civ. P. 37)

  1057     Google Query for “smart sync”        Lack of foundation, Relevance
           9/12/19 Google Search re smartsync   (FRE 402), Unfair prejudice,
           IRONHAWK-D_000052162-                misleading the jury (FRE 403),
           000052163                            Authentication (FRE 901), see
                                                also Dkt. 190, Dropbox’s MIL
                                                No. 1 (seeking exclusion under
                                                Fed. R. Civ. P. 37)




                                      41
Case 2:18-cv-01481-DDP-JEM Document 247-3 Filed 09/30/19 Page 43 of 43 Page ID
                                 #:14115



  1058     Google Query for “smartsync -            Lack of foundation, Relevance
           dropbox”                                 (FRE 402), Unfair prejudice
                                                    (FRE 403), Authentication
                                                    (FRE 901)

                                                    Inaccurate description. This is
                                                    a search for “smart sync
                                                    dropbox,” not “smartsync -
                                                    dropbox.”
  1059     GSA Search for “Ironhawk                 Ironhawk did not disclose this
           SmartSync”                               exhibit to Dropbox. Dropbox
                                                    reserves the right to object on
                                                    evidentiary grounds and for
                                                    violation of Fed. R. Civ. P. 26.

  1060     GSA Search for “Smart Sync”              Ironhawk did not disclose this
                                                    exhibit to Dropbox. Dropbox
                                                    reserves the right to object on
                                                    evidentiary grounds and for
                                                    violation of Fed. R. Civ. P. 26.



 Dated: September 30, 2019                 COVINGTON & BURLING LLP


                                           By: /s/ Clara J. Shin
                                                Clara J. Shin
                                                Attorneys for Defendant and
                                                Counter-Claimant
                                                DROPBOX, INC.




                                      42
